Citation Nr: 1147467	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  04-06 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for spinal stenosis at L4-5, prior to August 28, 2003.

2.  Entitlement to an evaluation in excess of 20 percent for spinal stenosis at L4-5, from August 28, 2003 to November 18, 2008.

3.  Entitlement to an evaluation in excess of 40 percent for spinal stenosis at L4-5, from November 19, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1992 to January 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which established service connection for degenerative disease of the lumbar spine effective from November 30, 2001.  A November 2002 rating decision continued a 10 percent rating for mechanical low back pain.  The RO granted an increased 20 percent rating effective from August 28, 2003, but found that the service-connected disability was more appropriately addressed as spinal stenosis at L4-5.  In August 2006, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of that hearing transcript has been associated with the claims file.  The Board then remanded the case for additional development in February 2007.  An August 2009 rating decision granted an increased 40 percent rating for spinal stenosis at L4-5 effective from November 19, 2008.  The case returned to the Board and was remanded again for additional development in March 2010.  The matter now returns again for further appellate review.

The issue of entitlement to an evaluation in excess of 40 percent for spinal stenosis at L4-5, from November 19, 2008 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.



FINDINGS OF FACT

1.  Prior to August 28, 2003, the Veteran's spinal stenosis at L4-5 was not characterized by moderate limitation of range of motion of the lumbar spine; there was no evidence of muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position; and moderate intervertebral disc syndrome is not shown.

2.  From August 28, 2003 to November 18, 2008, the Veteran's spinal stenosis at L4-5 was not characterized by severe limitation of range of motion of the lumbar spine; there was no evidence of listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space; and severe intervertebral disc syndrome is not shown.

3.  From September 26, 2003, to November 18, 2008, the Veteran's spinal stenosis at L4-5 was not characterized by forward flexion of 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  Prior to August 28, 2003, the criteria for a disability evaluation in excess of 10 percent for the Veteran's spinal stenosis at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).

2.  From August 28, 2003 to November 18, 2008, the criteria for a disability evaluation in excess of 20 percent for the Veteran's spinal stenosis at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5235 to 5243 (2011); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes the portion of the regulation which states that VA will request that the claimant provide any evidence in his or her possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).
	
Prior to the initial adjudication of the Veteran's claims, a letter dated in December 2001 was sent to the Veteran in accordance with the duty to notify provisions of the VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of the evidence that was needed to substantiate her claim; what information and evidence that VA will seek to provide and what information and evidence the Veteran was expected to provide, and that VA would assist her in obtaining evidence, but that it was her responsibility to provide VA with any evidence pertaining to her claims.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Here, the Veteran is challenging the initial evaluation and effective date assigned following the grant of service connection.  In Dingess, the U.S. Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.   Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

In the Veteran's April 2003 notice of disagreement (NOD), she took issue with the initial disability ratings assigned and is presumed to be seeking the maximum benefits available under the law for each appealed issue.  Dingess; see also AB v. Brown.  Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 7105(d), the RO properly issued a January 2004 statement of the case (SOC) which contained, in part, the pertinent criteria for establishing a higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA complied with the procedural statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The claimant was allowed a meaningful opportunity to participate in the adjudication of the claim.  Thus, even though the initial VCAA notice did not address a higher rating, subsequent documentation addressed this matter; there is no prejudice to the claimant. See Overton v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA treatment records, private treatment records, VA authorized examination reports, lay statements, and hearing transcript have been associated with the claims file.  The Board specifically notes that the Veteran was afforded VA examinations with respect to her disabilities.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are collectively predicated on a review of the claims file; contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and record the relevant findings for rating the Veteran's back condition.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).

B.  Increased Ratings

1.  Evidence

The Veteran underwent a general VA examination in January 2002.  With respect to her back condition, she reported using Aleve to treat her pain.  No weakness, fatigability, decreased endurance, incoordination, or flare-ups were claimed.  On examination, there was no tenderness to percussion.  No postural abnormalities or deformities were noted.  Musculature was symmetrical and without spasm.  The veteran had 80 degrees of forward flexion and 20 degrees of extension.  Lateral flexion was 20 degrees bilaterally and rotation was 40 degrees bilaterally.  No neurological deficits were noted.  X-rays of the lumbar spine were normal.

Private treatment records include a March 2003 MRI revealing moderate to severe spinal stenosis at L4-L5.  

An August 4, 2003 CT scan revealed grade 1 spondylolisthesis at L4-L5.  There was mild canal stenosis with bilateral facet arthropathy.  The Veteran reported that at times she could not stand up due to her back and leg pain.  She also reported some weakness in her left leg.  On examination, there was some muscle tightness in the back but no gross muscle spasm.  She ambulated carefully and would not bend her back very much in any direction due to pain in the back and right sacroiliac area.  Deep tendon reflexes were present and motor function was 5/5.  Sensation was intact.  Seated straight leg raising revealed some discomfort on her right side in the low back.  Patrick's test was negative and pelvic compression was not remarkable.  

An August 28, 2003 VA treatment report noted the Veteran complained of intermittent symptoms down the right lower extremity to the knee and down the left lower extremity to the calf.  Lower extremity strength testing on hip flexion was 4/5 on the right and 4/5 on the left.  Straight leg raise testing was normal with hamstring tightness.  The examiner's assessment included chronic low back pain due to malalignment.  

VA treatment records dated in April 2005 noted an examination which revealed motor strength of 5/5 in the lower extremities with intact sensation.  Straight leg raise testing was negative.  Forward flexion was about 60 to 70 degrees with some discomfort.  Extension was 10 degrees with pain.  Lateral bending was painful, particularly on the right.  Electromyography (EMG) and nerve conduction studies in May 2005 revealed normal right sural sensory and right peroneal and tibial motor nerves.

At her personal hearing in August 2006 the Veteran complained of radiating pain that began in the left and right hips and continued down the lower extremities.  She denied any numbness in the feet, but stated she got cramps and spasms with muscle spasms in the leg and foot.  She had difficulty shopping and driving long distances.  She treated her condition with Etodolac.  She sold real estate for a living and had difficulty driving clients around or showing them property.

VA treatment records dated in September 2006 show she complained of pain in the posterior right lower back and pelvis which she described as a burning pain radiating down to the right foot.  She stated she experienced cramps in the calves.  The examiner noted motor function of 5/5 in the lower extremities with intact sensation.  Straight leg raise testing was negative.  Ankle and knee jerks were present and 2+.  Forward flexion was about 60 to 70 degrees with some discomfort.  Extension was 10 degrees with pain.  Lateral bending was painful, particularly on the right.  The diagnosis was Grade I spondylolisthesis at L4-L5 with mild canal stenosis and bilateral facet arthropathy.  

An April 2007 treatment report noted the Veteran denied paresthesias and polyuria.  An MRI scan revealed Grade I spondylolisthesis at L4-L5 with bilateral facet arthropathy and disc protrusion resulting in severe central stenosis.

2.  Applicable Law and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2011).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  The Court has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2008).

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of his or her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Generally, the Board has been directed to consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C.A. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).  

The Court has held that the RO must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by the Court in DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

The schedular criteria for rating the spine have been amended twice; once in September 2002, and again in September 2003.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345- 54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2010)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disorder disability under both the former and revised criteria pertaining to ratings of the spine, under the applicable time periods.

a.  Old Criteria

Prior to September 2003, Diagnostic Code 5292 pertained to limitation of motion of the lumbar spine.  A rating of 10 percent was warranted for slight limitation of motion of the lumbar spine; a 20 percent rating was warranted for moderate limitation of the lumbar spine; and a 40 percent rating was warranted for severe limitation of the lumbar spine.  See 38 C.F.R. Part 4, Diagnostic Code 5292 (2002).

The words "slight, " "moderate," and "severe" as used in the various Diagnostic Code's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Under Diagnostic Code 5295, lumbosacral strain was evaluated as noncompensable with slight subjective symptoms only; 10 percent disabling with characteristic pain on motion; 20 percent disabling with muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position; and 40 percent disabling with listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Under Diagnostic Code 5289, favorable ankylosis of the thoracolumbar spine warranted a 40 percent disability rating, and unfavorable ankylosis warranted a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5289 (2002).

Further, under the rating criteria in effect prior to September 23, 2002, intervertebral disc syndrome was evaluated as follows: Pronounced; with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, 60 percent; severe; recurring attacks, with intermittent relief, 40 percent; moderate; recurring attacks, 20 percent; mild, 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).

Based on the evidence of record, the Board finds that a rating in excess of 10 percent is not warranted prior to August 28, 2003.  As discussed above, the Veteran demonstrated 80 degrees of forward flexion, 20 degrees of extension, 20 degrees of lateral motion bilaterally, and 40 degrees of rotation bilaterally.   Although at a later date the Veteran was reluctant to engage in range of motion testing due to pain, the objective findings reflect a level of disability consistent with a "slight" limitation of motion of the spine.  The demonstrated range of motion does not reflect a "moderate" level of disability.  Moreover, the Veteran's condition did not result in muscle spasm on extreme forward bending or loss of lateral spine motion unilaterally in the standing position, and no ankylosis was present; and there was no evidence of intervertebral disc disease, moderate or otherwise.  Therefore, the criteria for a higher rating during this period have not been met.  

From August 28, 2003 to November 18, 2008, a rating in excess of 20 percent is not warranted.  Under Diagnostic Code 5292, a higher 40 percent rating requires "severe" limitation of motion of the lumbar spine.  During this period, the Veteran's forward flexion was about 60 to 70 degrees with some discomfort.  Extension was 10 degrees with pain.  Lateral bending was painful, particularly on the right, though specific measurements were not recorded.  Even when accounting for pain, these findings do not correspond to a "severe" level of limited motion of the spine.  Moreover, a listing of the whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space have not been demonstrated.  There is also no evidence of ankylosis during this period.  Finally, there was no objective evidence of intervertebral disc syndrome.  Therefore, a higher rating is not warranted under Diagnostic Code 5295 or Diagnostic Code 5293.  

b.  New Criteria

Effective September 26, 2003, VA amended its Schedule for Rating Disabilities, to institute a general rating formula for evaluating diseases and injuries of the spine, including lumbosacral strain under DC 5237, spinal stenosis under DC 5238, degenerative arthritis of the spine under DC 5242, and intervertebral disc syndrome under DC 5243.  Under the revised criteria, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (6) (2010).

Under the General Rating Formula, the regulations provide, in pertinent part, for a higher 20 percent rating when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted if the medical evidence shows forward flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2010).

The rating criteria under the General Formula for Diseases and Injuries of the Spine also provide, in pertinent part, the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Under Diagnostic Code 5243, intervertebral disc syndrome may be rated under either the General Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Under the Formula for Rating Intervertebral Disc Syndrome, incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months warrants a rating of 10 percent.  Incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a rating of 20 percent.  Incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months warrants a rating of 30 percent.  Incapacitating episodes having a total duration of at least 6 weeks during the past 12 months warrants a rating of 60 percent.

Note (1):  For purposes of evaluation under diagnostic code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

As noted, neurologic abnormalities are rated separately.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and neuritis and neuralgia of that nerve.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, with no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis which is mild, moderate, or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.38 C.F.R. § 4.124a, Diagnostic Code 8520.  The provisions of Diagnostic Code 8620 refer to neuritis of the sciatic nerve, and Diagnostic Code 8720 refers to neuralgia of the sciatic nerve.  

Based on the evidence of record, a rating in excess of 20 percent for the Veteran's service-connected low back disability is not warranted under the new criteria for the time period between September 26, 2003, and November 18, 2008.  As discussed above, range of motion during this period included forward flexion of about 60 to 70 degrees with some discomfort.  Extension was 10 degrees with pain.  Lateral bending was painful, particularly on the right, though specific measurements were not recorded.  A higher 40 percent rating under the General Rating Formula requires forward flexion of 30 degrees or less, or favorable ankylosis of the thoracolumbar spine.  Even when considering painful motion and other factors, those criteria are not met during this period on appeal.  

The Board notes that there also no evidence of incapacitating episodes during this period.  Therefore, a rating based on incapacitating episodes is not warranted.

Finally, the Board has considered separate ratings for neurologic abnormalities.  The Veteran reported in August 2003 that at times she could not stand up due to her back and leg pain.  She also reported some weakness in her left leg.  However, deep tendon reflexes were present and motor function was 5/5.  Sensation was also intact.  Additional examination in August 2003 showed lower extremity strength testing on hip flexion was 4/5 on the right and 4/5 on the left.  In April 2005, motor strength was 5/5 in the lower extremities with intact sensation.  Notably, nerve conduction studies in May 2005 revealed normal right sural sensory and right peroneal and tibial motor nerves.  In September 2006, the Veteran demonstrated motor function of 5/5 in the lower extremities with intact sensation.  Ankle and knee jerks were present and 2+.  An April 2007 treatment report noted the Veteran denied paresthesias and polyuria.

In light of these findings, the Board finds that a separate rating for neurological abnormalities is not warranted.  Although the Veteran reported subjective complaints of pain and weakness in her lower extremity, objective testing revealed generally good motor strength, reflexes, and sensation throughout the period on appeal.  These findings do not correspond to a level of disability consistent with a separate 10 percent rating under Diagnostic Code 8520, which contemplates mild incomplete paralysis.

The Board notes that in adjudicating a claim the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences; for example, she is competent to report that she experiences certain symptoms such as back pain and limited mobility.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran to be credible in her reports of the symptoms she experiences.  However, as with the medical evidence of record, the Veteran's account of her symptomatology reflects impairment consistent with the assigned ratings.

3.  Extraschedular Consideration

In evaluating the Veteran's claims for higher ratings, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine condition with the established criteria found in the rating schedule for that disability shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, as discussed above.

The Board further observes that, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required frequent hospitalizations for her disability.  Indeed, it does not appear from the record that she has been hospitalized at all for her lumbar spine.  There is no persuasive evidence in the record to indicate that this service-connected disability on appeal, alone, would cause any impairment with employment over and above that which is already contemplated in the assigned schedular ratings.  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that "[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  Factors such as requiring periodic medical attention are clearly contemplated in the Schedule and provided for in the evaluations assigned herein.  What the evidence does not demonstrate in this case is that the manifestations of the Veteran's service-connected disability have resulted in unusual disability or impairment that has rendered the criteria and/or degrees of disability contemplated in the Schedule impractical or inadequate.  Accordingly, consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in this case.


ORDER

A rating in excess of 10 percent for spinal stenosis at L4-5 prior to August 28, 2003 is denied.

A rating in excess of 20 percent for spinal stenosis at L4-5 from August 28, 2003 to November 18, 2008 is denied.


REMAND

Unfortunately, the Board finds that additional development is warranted for the Veteran's claim of entitlement to an evaluation in excess of 40 percent for spinal stenosis at L4-5, from November 19, 2008.

Although the November 2008 and August 2009 VA examination reports indicate a history of urinary incontinence, urinary urgency, and urinary frequency, and symptoms of numbness, paresthesias, foot weakness, falls, and unsteadiness, the November 2008 examiner found there was no evidence of muscle spasm, muscle atrophy, or overt weakness to corroborate subjective sciatic symptoms. There is no indication that any EMG or nerve conduction studies have been conducted since May 2005 which might corroborate these subjective sciatic symptoms.  

Pursuant to the Board's March 2010 remand, the Veteran underwent an additional VA examination in August 2010.  In addition to obtaining findings regarding the current severity of the Veteran's low back disability, the examiner was instructed to provide an opinion as to whether or not any neurological impairment is etiologically related to the Veteran's back condition.  However, review of the August 2010 examination report reflects that the examiner did not conduct any EMG or nerve conduction studies, and no opinion was provided regarding the etiology of the Veteran's claimed neurological symptoms.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As an opinion regarding the etiology of the Veteran's neurological complaints was not obtained, the claims file should be returned to the August 2010 examiner for a supplemental opinion.   See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.  The claims file, including a copy of this remand, should be forwarded to the VA examiner who conducted the August 2010 VA examination or other suitably qualified examiner.  Upon review, she should provide a supplemental opinion as to whether or not any neurological impairment is etiologically related to the Veteran's service-connected spinal stenosis at L4- 5.

The examiner should review the entire record and provide a complete rationale for all opinions offered.  If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

2.  Following completion of the foregoing, the AMC/RO must review the claims folder and ensure that all of the foregoing development has been conducted and completed in full. In particular, the AMC/RO should determine whether the examiner has responded to all questions posed.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2011).

3. After the requested development has been completed, the AMC/RO should readjudicate the merits of the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand. If the benefits sought on appeal remain denied, the Veteran and her representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if in order. The Board intimates no opinion as to the ultimate outcome of this case. The Veteran need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


